Radcliff justice.
There does not appear to be any relation between Masterton and the tenant.
Woods. Perhaps the affidavit does not go quite far enough in stating that expressly, but surely it may well be gathered from the whole.
*152Emniott contra. The deponent docs riot swear to anf title, he only says, he has a claim : he does not swear that he is the landlord’;, not even that there is a privity between him and the tenant. If then there is no title, if he is not landlord, and if there is no privity, how can he be made a defendant ? If aman may thus come in and vacate a judgment, without any complaint from the tenant, there is not one, which may not be set aside. There is nothing stated which shews that notice of the ejectment ought to have been given to the deponent. The tenant is not obliged to hunt out all persons who have claims, he can only be expected to communicate to his privies.
Per curiam. The party can take nothing by his motion.
Lewis, chief justice, absent..